Citation Nr: 0909860	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for lumbar disc disease.

2. Entitlement to service connection for macular 
degeneration, right eye.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 26, 
1981 to August 25, 1985, for which he received an honorable 
discharge, and from August 26, 1985 to December 27, 1989, for 
which he received an other than honorable discharge.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines, which denied service connection for lumbar disc 
disease, L4-L5 and L5-S1, status post microdiscectomy, and 
macular degeneration (claimed as right eye condition).  The 
Veteran timely filed a Notice of Disagreement (NOD) in 
October 2006.  The RO provided a Statement of the Case (SOC) 
in June 2007 and thereafter, in July 2007, the Veteran timely 
filed a substantive appeal.  

The Veteran did not request a hearing on this matter.

The Board notes that in November 2008, the Veteran applied 
for total disability based on individual unemployability 
(TDIU).  The RO sent the Veteran a VCAA letter in December 
2008 but has not otherwise developed this claim.  Therefore, 
this matter is referred to the RO for appropriate action.

Other Matters

In a September 2006 administrative decision, the VA found 
that the character of the Veteran's discharge for the period 
of service from August 26, 1985 to December 27, 1989 was a 
bar to VA benefits.  The Veteran did not file a NOD with 
respect to this claim.  However, as discussed in the Remand 
Order, it is not clear whether the Veteran received notice of 
the September 2006 decision. 

The Board also notes that in an October 2008 rating decision, 
the RO granted service connection for PTSD (also claimed as 
depression and alcoholism) and reinstated the previously 
assigned 70 percent disability rating effective September 20, 
2008.  (The decision was based, in part, upon a determination 
that one of the Veteran's stressors upon which a diagnosis of 
PTSD had been based occurred during his first period of 
recognized active duty.)  The Board notes that the one-year 
period for filing a NOD has not yet expired.  See 38 C.F.R. § 
20.302(a).

The issues of entitlement to service connection for lumbar 
disc disease and macular degeneration, right eye, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

The Board finds that additional development is warranted to 
address the merits of the service connection claims.  38 
C.F.R. § 19.9 (2008).  A summation of the relevant evidence 
is set forth below. 

Macular Degeneration

The Veteran claims that the macular degeneration in his right 
eye was caused by his testing and evaluating a laser target 
designator (LTD).  Personnel records confirm that the Veteran 
worked with the LTD in December 1986.  The Veteran received 
an other than honorable discharge for the service period from 
August 26, 1985 to December 27, 1986.

Service treatment records are entirely negative for 
complaints, findings, or diagnoses pertaining to macular 
degeneration or any other eye disorder. 

The Veteran submitted to a March 2006 VA eye examination.  He 
reported that the vision in his right eye had progressively 
become blurry over the previous five years.  He indicated 
that during service he was exposed to a laser aiming 
apparatus without proper eye goggle protection, and that at 
times he looked directly into the laser beams.  Upon 
examination, the clinician noted that the right macula had 
pigmentation with a negative foveal reflex.  The diagnosis 
was macular degeneration, right eye. 

In a March 2006 correspondence, the Veteran stated that 
"[t]hough my second enlistment was not quite as stellar, I 
still believe that I qualify for the VA benefits I earned." 

In a September 2006 administrative decision, the VA found 
that the character of the Veteran's discharge for the period 
of service from August 26, 1985 to December 27, 1989 was a 
bar to VA benefits.  However, it is unclear whether the 
Veteran received notice of this decision.  There is no letter 
accompanying the decision to indicate that it was mailed to 
the Veteran.  During a May 2008 DRO hearing held in 
connection with the Veteran's claim for service connection 
for PTSD, the Veteran stated that it was "very unfair" to 
deny his claim based on the fact that the verified stressor 
had occurred during his second period of service.  It appears 
from the Veteran's testimony that he was confused as to the 
effect his other than honorable discharge had on his claim.  
Accordingly, the Veteran must be issued notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), to include 
a copy of 38 C.F.R. § 3.12, the relevant VA regulation 
regarding character of discharge.

Lumbar Disc Disease

The Veteran also contends that his low back disorder began 
during or as the result of his period of active military 
service in the United States Navy.

A review of post-service clinical records indicates that the 
Veteran has been diagnosed with lumbar disc disease and 
status post microdiscectomy, L4-L5 and L5-S1.  While the 
service treatment records are negative for a back injury or 
disability, the Board notes that the Veteran served as a 
member of the Warfare Sea, Air, and Land (SEAL) Team.  Such 
training to conduct specialized and highly dangerous 
amphibious operations would involve activities such as diving 
and parachute duty (which is reflected in service records).  
The Board notes that the Veteran injured his back in July 
2000 while moving a heavy tool box.  The record contains a 
March 2006 VA spine examination report, but the examiner 
neither reviewed the claims file and nor provided a nexus 
opinion.  Given the fact that the Veteran has a current 
diagnosis of a back disability and in view of the undisputed 
rigorous nature of his in-service SEAL training, the Board 
finds that an examination that includes a competent nexus 
opinion is warranted to determine if the Veteran has a 
current low back disability that is causally linked to the 
rigors of his in-service training. 

Furthermore, it appears there may be additional treatment 
records relating to the Veteran's low back disability that 
have not been obtained.  In a February 2007 correspondence, 
the Veteran stated that his "doctor in the US . . . advised 
that the degree of degenerative disc disease at my age was 
very much the result of the hard physical abuse of the spine 
required for life on SEAL Team."  The Board notes that the 
claims file contains no such nexus opinion, and while the RO 
obtained treatment records from various providers, it is not 
clear if the doctor the Veteran is referring to is among 
them.  Such relevant evidence must be obtained and associated 
with the claims file.  38 C.FR. § 3.159(c)(1)(2) (2008).

In addition, the record contains a copy of the Veteran's 
September 1988 discharge examination, which is illegible.  
The AMC or RO must attempt to obtain a legible copy of this 
examination.  38 C.F.R. § 3.159(c)(2) (2008).

Finally, the Board notes that the claims file indicates that 
the Veteran started receiving Social Security disability 
benefits in 2000 due to degenerative disc disease of the 
lumbar spine and status post lumbar discectomy.  Records 
related to the award of those disability benefits may be 
relevant to the Veteran's claim and should be obtained.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2); see also Quartuccio v.  Principi, 16 Vet. App. 
183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  The Veteran is 
to be notified of the requirements for 
eligibility to VA compensation and pension 
benefits, to include the provisions of 38 
C.F.R. 
§ 3.12 regarding character of discharge.

2. Contact the NPRC and any other relevant 
federal records depository to obtain a 
legible copy of the Veteran's September 
1988 discharge examination.  If such 
record is available, obtain it and place 
it into the claims file.  If, after 
inquiry, a legible copy of this record 
cannot be obtained, annotate the record to 
reflect this. 

3. Contact the SSA and obtain and 
associate with the claims file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.   

4. Obtain the names and addresses of all 
medical care providers who have evaluated 
or treated the Veteran for a low back 
disability, to include degenerative disc 
disease with associated neurological 
manifestations such as radiculopathy, since 
1989.  After securing the necessary release 
and authorization from the Veteran, obtain 
copies of these records. 

5. Schedule the Veteran for a VA 
orthopedic examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any back disorder 
that is currently present.  Following a 
review of the relevant evidence in the 
claims file, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

Is it at least as likely as not (50 
percent or greater probability) that any 
back disorder that is currently present 
began during service or is causally linked 
to any incident of active duty, to include 
the physically demanding nature of his 
SEAL training?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended relationship; less 
likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
indicate that the claims file was 
reviewed.  If a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

6. After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claim.  If the 
benefit sought on appeal are denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).







